Case 8:18-cv-02869-VMC-CPT Document 14-5 Filed 12/17/18 Page 1 of 4 PageID 79



                         81,7('67$7(6',675,&7&2857
                          0,''/(',675,&72))/25,'$
                                7$03$',9,6,21

&$<0$16(&85,7,(6&/($5,1*
$1'75$',1*/7'7+(+855<
)$0,/<5(92&$%/(75867
6&2776'$/(&$3,7$/$'9,6256
&25325$7,21DQG$/3,1(6(&85,7,(6
&25325$7,21

      3ODLQWLIIV

Y                                        &DVH1RFY90&&37

&+5,6723+(5)5$1.(/

      'HIHQGDQW
                                      
                                        

                                        



                         (;+,%,7³´




                                        
  Case 8:18-cv-02869-VMC-CPT Document 14-5 Filed 12/17/18 Page 2 of 4 PageID 80
                                              Monday, December 10, 2018 at 2:05:51 PM Eastern Standard Time

Subject:    Re: Cease and Desist
Date:       Monday, November 12, 2018 at 10:40:22 AM Eastern Standard Time
From:       Chris Frankel
To:         Marcie Moreno
CC:         Jordan Susman
ADachments: image001.jpg, image002.jpg

Mr. Susman

I am in possession and acknowledge your communicaLon below. I take great excepLon to your allegaLon
regarding a breach of ConﬁdenLality on my part. I have not knowingly commiPed a breach of any component
of my agreement. If you are in possession of any speciﬁcs regarding the alleged breach, kindly reply and I will
respond appropriately.

In accordance with your demand, I am willing to search for any ConﬁdenLal documents that may be in my
possession. Please let me know what documents you believe I have that are conﬁdenLal and I will provide
those to you. If you are not able to provide speciﬁcs pertaining to the documents you seek, simply let me
know and I will provide a copy of all documents and communicaLon from your clients which are in my
possession.

I await your reply regarding the detail pertaining to your breach allegaLons and the documents you are
searching for.

Chris Frankel



From: Marcie Moreno <mmoreno@harderllp.com>
Date: Friday, November 9, 2018 at 5:15 PM
To: Chris Frankel <chrisfrankel13@gmail.com>
Cc: Jordan Susman <jsusman@harderllp.com>
Subject: Cease and Desist

Please see the attached correspondence from attorney Jordan Susman.
For your ease of reference, the text of the letter is pasted below.


Dear Mr. Frankel:



This ﬁrm represents ScoPsdale Capital Advisors CorporaLon, Alpine SecuriLes CorporaLon, Cayman SecuriLes
Clearing and Trading LTD and the Hurry Family Revocable Trust (collecLvely, “SCA ParFes”). We write in connecLon
with your numerous material breaches of the Non-Disclosure and ConﬁdenLality Agreement dated June 22, 2015
(the “Agreement”) between you, on the one hand, and the SCA ParLes, on the other hand, a copy of which is
enclosed with this lePer.

You have breached the Agreement by, among other things, disclosing ConﬁdenLal InformaLon to third parLes and
using ConﬁdenLal InformaLon in connecLon with a compeLng business. “ConﬁdenLal InformaLon” is deﬁned in the
Agreement, in part, as “any data or informaLon that is proprietary to the Discloser and not generally known to the


                                                                                                              Page 1 of 3
  Case 8:18-cv-02869-VMC-CPT Document 14-5 Filed 12/17/18 Page 3 of 4 PageID 81

public, whether in tangible or intangible form, whenever and however disclosed, including, but not limited to: (i) any
markeLng strategies, plans, ﬁnancial informaLon, or projecLons, operaLons, sales esLmates, business plans and
performance results relaLng to the past, present or future business acLviLes of such party, its aﬃliates, subsidiaries
and aﬃliated companies; (ii) plans for products or services, (iii) customer lists and account informaLon; (iv) any
scienLﬁc or technical informaLon, invenLon, design, process, procedure, formula, improvement, technology or
method; (v) any concepts, reports, data, know-how, works-in-progress, designs, development tools, speciﬁcaLons,
computer socware, source code, object code, ﬂow charts, databases, invenLons, informaLon and trade secrets; and
(vi) any other informaLon that should reasonably be recognized as conﬁdenLal informaLon of the Discloser.”
Agreement, ¶ 1(a).

        Remedies for your breach of the Agreement include, but are not limited to monetary damages, injuncLve
relief, and all other remedies available at law and equity. Agreement, ¶ 6.

       Further, the Agreement requires you to return any and all documents, records, and copies that contain
ConﬁdenLal InformaLon within ten (10) business days of wriPen request for the same and to “cooperate with eﬀorts
by the [SCA ParLes] to help the [SCA ParLes] regain possession of ConﬁdenLal InformaLon and prevent its further
unauthorized use.” Agreement, ¶¶ 5, 7.

      The SCA ParFes hereby demand that you immediately cease and desist from any and all further disclosure
and/or usage of ConﬁdenLal InformaLon. The SCA ParLes further demand that you return to this ﬁrm any and all
documents, records, and/or copies thereof in your possession, custody, or control that contain any ConﬁdenLal
InformaLon no later than the close of business on November 26, 2018. Please conﬁrm in wriLng by 12 p.m. PST on
November 12, 2018 that the foregoing demands will be, and are being, fully complied with.

       “Once a party reasonably anLcipates liLgaLon, it must suspend its rouLne document
retenLon/destrucLon policy and put in place a ‘liLgaLon hold’ to ensure the preservaLon of relevant
documents.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003); In re Napster, Inc. Copyright
Li?ga?on, 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006) (“As soon as a potenLal claim is idenLﬁed, a liLgant is
under a duty to preserve evidence which it knows or reasonably should know is relevant to the acLon.”).

         Accordingly, you and all persons acLng on your behalf or at your direcLon are under an obligaLon to
aﬃrmaLvely preserve, and not destroy, delete, hide or misplace, documents and materials of all kinds that
refer or relate to this dispute in any way, including without limitaLon all electronic mail (email), lePers, drac
lePers, facsimile transmissions, memoranda, drac memoranda, instant messages (IMs), text messages, chats,
phone messages, phone logs, calendars, reports, handwriPen notes, typewriPen notes, charts and
spreadsheets, arLcles, drac arLcles, photographs, sLll images, illustraLons, video clips and recordings, audio
clips and recordings, news arLcles, and interview schedules, among other types of documents and
communicaLons. You are also required to aﬃrmaLvely preserve all servers, backup tapes, hard drives,
smartphones, tablets, and any and all other storage devices in your possession, custody or control that may
contain any of the aforemenLoned documents and/or materials.



This lePer is not intended as a full or complete statement of all relevant facts or
applicable law, and nothing herein is intended as, nor should it be deemed to consLtute, a waiver or relinquishment
of any of my clients’ rights, remedies, claims or causes of acLon, all of which are hereby expressly reserved.




                                                                                                                  Page 2 of 3
  Case 8:18-cv-02869-VMC-CPT Document 14-5 Filed 12/17/18 Page 4 of 4 PageID 82



                                                 Very truly yours,




                                              JORDAN SUSMAN Of
                                                 HARDER LLP




                          Marcie Moreno
                          Legal Assistant
                          HARDER LLP
                          132 S. RODEO DR., FOURTH FLOOR
                          BEVERLY HILLS, CA 90212
                          TEL (424) 203-1600
                          MMORENO@HARDERLLP.com
                          www.HARDERLLP.com



Confidentiality Notice: The information contained in this email and any attachment(s) to it is intended only for the
use of the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not
the intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying
attachment(s) or other information contained herein is strictly prohibited, and may be unlawful. If you have received
this communication in error, please immediately notify the sender by return email, destroy this email, and any and
all copies thereof (including any attachment(s)) without reading them or saving them in any manner. Thank you.




                                                                                                                  Page 3 of 3
